DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending per Applicant’s 06/04/2020 filing and  examined here in.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity and a mental process) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity and a mental process. 
Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer implemented method comprising in an online connection network system, 
maintaining a plurality of member profiles and a plurality of job postings; 
constructing a machine learning model that, when executed, generates respective probabilities for a set of labels with respect to a pair comprising a profile from the plurality of member profiles and a posting from the plurality of job postings, labels in the set of labels representing respective engagement events initiated by a member represented by the profile with respect to the posting; 
accessing electronically stored relationships comprising a valid configuration and an invalid configuration of probabilities generated by the machine learning model for labels in the set of labels; 
encoding, by executing one or more computer instructions, the relationships as a regularization parameter in a training objective for training the machine learning model, where the invalid configuration results in a penalty, the training objective is minimizing the penalty; and 
training the machine learning model using training data and the training objective by-executing a training process in a computer system, the training data generated based on previously tracked engagement events in the online connection network system with respect to a plurality of pairs comprising a profile from the plurality of member profiles and a posting from the plurality of job postings.

The claims are direct to certain methods of organizing human activity.  The claimed invention seek to match member profiles and job posting using machine learning modeling.  It is the organizing of relationship between people in a business relationship/environment.
The claims are also directed to mental process.  The claimed invention uses machine learning modeling based on known relationship information.  This is akin to a human user’s mental ability to make a judgement (decision) based on observation of known relationship pairs.  Alternatively, the claims train a model using known information about previously tracked engagements of paired profiles and postings. These elements simply apply trained model to known data to make a decision, which is just a complex mathematical exercise and not statutory.  If however the results of the decision are fed back to the model to make it smarter and allow it to make better future 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are determined to be insignificant extra solution activity.   Specifically, the claimed elements of “maintaining a plurality of member profiles and a plurality of job postings” and “accessing electronically stored relationships comprising a valid configuration and an invalid configuration of probabilities generated by the machine learning model for labels in the set of labels” are found to be pre-solution activity akin to receiving data.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and 
Further these limitations embody well-understood, routine, conventional activity of a computing device generically “maintaining” and “accessing” stored data.  Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements are found to insignificant extra solution activity and well-understood, routine, conventional activity of a computing system.  These elements when considered individually and in the ordered combination do not amount to significantly more than the judicial exception.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 , 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0034853 A1).

Claims 1, 11, and 20
Wang teaches a computer implemented method (Wang abstract “methods, systems, and apparatuses for determining a latent preference of a user”) comprising: 
in an online connection network system, maintaining a plurality of member profiles and a plurality of job postings (Wang [25] “model was evaluated with both an online anonymous job application dataset and real-world job seekers on LinkedIn”); 
constructing a machine learning model that, when executed, generates respective probabilities for a set of labels with respect to a pair comprising a profile from Wang [25] “model was evaluated with both an online anonymous job application dataset and real-world job seekers on LinkedIn®. An analysis showed that a user latent preference model” and [69] “N.sub.m in segment m is associated with two parts, the preference label y.sub.m,i and the characteristic vector x.sub.m,i. wherein, y.sub.m,i is the preference label with the ith observation in segment m. It can be a binary choice (staying at the current location or not) or a multi-class choice (work in Information Technology (IT) industry, financing industry, education industry, etc.).”); 
accessing electronically stored relationships comprising a valid configuration and an invalid configuration of probabilities generated by the machine learning model for labels in the set of labels (Wang [69] “N.sub.m in segment m is associated with two parts, the preference label y.sub.m,i and the characteristic vector x.sub.m,i. wherein, y.sub.m,i is the preference label with the ith observation in segment m . . . goal of the model is to predict the probability that user u has the latent preference y.sub.m,i=k, given that the user belongs to segment m and has character vector x.sub.m,i.”); 
encoding, by executing one or more computer instructions, the relationships as a regularization parameter in a training objective for training the machine learning model, where the invalid configuration results in a penalty, the training objective is minimizing the penalty (Wang [19] “there is a penalty for a bad recommendation, a bad recommendation can be worse than no recommendation at all” and [43] “results module 106 can compare the determined probability to a threshold, such as to determine if the determined probability will be considered a downside item or a potential upside item. The threshold can be provided by a user or can be determined automatically (without human interference after programming). The threshold can be determined automatically using an estimated utility for a good recommendation that the user accepts (e.g., a true positive), an estimated utility for a bad recommendation that the user doesn't accept (e.g., a false positive), an estimated utility for missing a recommendation that the user would accept (e.g., a false negative), and an estimated utility of avoiding a bad recommendation (e.g., a true negative)”); and 
training the machine learning model using training data and the training objective by-executing a training process in a computer system, the training data generated based on previously tracked engagement events in the online connection network system with respect to a plurality of pairs comprising a profile from the plurality of member profiles and a posting from the plurality of job postings (Wang [21] “user latent geographical preference model for relocating for a job was evaluated using an anonymous job application dataset from LinkedIn®.” and [81] “Let p(u, j) be the joint probability of user, u, accepting item j. The match from an existing recommender system and the prediction of the user's latent preference can be used in determining the probability. p(u, j) could be estimated by the following equation: P(u, j)=p.sub.rec(u, j)Σ.sub.k[p(y.sub.m,i=k)I.sub.jεS(u,k)], where p.sub.rec is the matching probability between user u and item j, which could be predicted by an upside recommender system. p(y.sub.m,i=k) is the probability of user, u, associated with observation, i, having a specific latent preference k. It is predicted by the user latent preference model, as discussed previously. S(u, k) contains all items that match with the user's preference. For example, if user, u, is predicted to seek jobs in his local area, S(u, k)=“local” contains all local jobs. Note that the candidates of a user's preference k=1, 2, . . . , K can all be exclusive and item, j, can only belong to one set S(u, k). I.sub.* is an indicator function which equals to 1 if * is true”).

Claims 11 and 20 are substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claim 11 recites the additionally taught limitations of a system comprising: one or more processors (Wang [46] “method can be implemented using one or more hardware processors”); and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations (Wang [65] “storage device 416 can include a machine readable medium 422 on which is stored one or more sets of data structures or instructions 424 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 424 can also reside, completely or at least partially, within the main memory 404, within static memory 406, or within the hardware processor 402 during execution thereof by the device”) comprising:

Claim 20 recites the additionally taught limitations of a machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations (Wang [65] “storage device 416 can include a machine readable medium 422 on which is stored one or more sets of data structures or instructions 424 (e.g., software)”) comprising:

Claims 2 and 12 
Wang teaches all the limitation of the method of claim 1, wherein: 
an invalid configuration in the defined relationships comprises probability for a first label from the set of labels being greater than probability for a second label from the set of labels (Wang [33]); and 
a valid configuration in the defined relationships comprises probability for the second label being greater than probability for the first label (Wang [33]).

Claim 12 is substantially similar to the claim rejected above; therefore these claims are rejected for the same reasons given above.

Claims 5 and 15 
Wang teaches all the limitation of the method of claim 1, wherein an invalid configuration in the defined relationships comprises probability for a first label from the set of labels being greater than probability for a second label from the set of labels or Wang [41], [69] and [113]).

Claim 15 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 6 and 16 
Wang teaches all the limitation of the method of claim 5, wherein probability for the first label is probability of a dismiss action with respect to a reference to a job posting presented on a display device of a user (Wang [11] and [17-20], see downside).

Claim 16 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 7 and 17 
Wang teaches all the limitation of the method of claim 6, wherein the dismiss action precludes a further action with respect to the reference to the job posting (Wang [11] and [17-20], see downside).

Claim 17 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 8 and 18 
Wang teaches all the limitation of the method of claim 1, wherein the training objective further comprises minimizing prediction loss for the machine learning model (Wang [77]).

Claim 18 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 9 and 19 
Wang teaches all the limitation of the method of claim 1, comprising: 
executing the machine learning model to calculate respective probabilities for the set of labels with respect to a pair comprising a given profile from the plurality of member profiles and a given posting from the plurality of job postings (Wang [21] and [93]); and 
based on the calculated probabilities, selecting the posting for presentation on a display device of a member represented by the given profile in the online connection network system (Wang [85-87]).

Claim 19 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claim 10
Wang teaches all the limitation of the method of claim 1, wherein the machine learning model is Deep Neural Networks (Wang [12]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0034853 A1) in view of Grishaver (US 2013/0268373 A1).

Claims 3 and 13 
Wang teaches all the limitation of the method of claim 2, Wang does not expressly teach the following limitations that are taught by Grishaver in the analogous art of personalized advertisements wherein: 
Grishaver [17] and [43-45]); and 
probability for the first label is probability of an action subsequent to the click action with respect to the reference to the job posting (Grishaver [17] and [43-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the probability for the second label is probability of a click action with respect to a reference to a job posting presented on a display device of a user; and probability for the first label is probability of an action subsequent to the click action with respect to the reference to the job posting as taught by Grishaver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Claims 4 and 14 
Wang teaches all the limitation of the method of claim 3, wherein the click action causes display of the job posting on the display device (Grishaver fig. 1 [23] and [43-45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the click action causes Grishaver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is substantially similar to the claims rejected above; therefore these claims are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mossoba et al (US 11,282,147 B2) teaches the income analysis platform may train the employment analysis model (and/or any other model described herein) based on the user's response and the determined probability that the user is unemployed.
Garner (US 2020/0273013 A1) teaches a single modeling application may generate a set of multiple different product identification probabilities that each include a different product identifier or product label identifier and a corresponding probability that the respective identifier is accurate.
Moghaddam et al (US 11,263,563 B1) teaches sort candidate job posting results in an online service, in accordance with an example embodiment. This method 500 may be divided into a training phase 502 and a prediction phase 
Jiang et al (US 2020/0380407 A1) teaches a loop is begun for each of the sample user profile/job posting combinations. At operation 508, the corresponding training data is fed into a machine learning algorithm 412 to train a global portion of a job posting result ranking model 400 to output a job posting application likelihood score for a candidate job posting result and candidate user data.
Saha et al (US 2019/0034882 A1) teaches hashed job posting features and the hashed job search query features are fed to a job posting result ranking model trained via a machine learning algorithm to compare the hashed job posting features to the hashed job search query features to generate an application likelihood score indicating a likelihood that the first member will apply for a job corresponding to the job posting.
Petrosso et al (US 2021/0103876 A1) teaches a machine learning (ML) process can include teaching, with a teaching set, a first ML algorithm to generate one or more machine-predicted results. One or more weights can be generated based on the one or more machine-predicted results and the teaching set. A second ML algorithm can be generated based on the one or more weights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623